DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Examiner withdraws the double patenting rejection in view of applicant’s amendment.

Allowable Subject Matter
3.	Claims 1, 10-12, 14-16; renumbered as claims 1-7 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, Zhao et al. (US 2019/0289306), teaches a video decoding including performing inverse quantization, and reconstructing a residual sample values, and quantization parameter: But fails to anticipate or fairly suggest the steps of; deriving a quantization parameter for a chroma component block of the residual block based on a quantization parameter prediction value for the chroma component block and a predetermined quantization parameter offset, wherein the quantization parameter prediction value for the chroma component block is derived based on a quantization parameter for a luma component block of the residual block, and wherein when the chroma component block has a division structure independent of the luma component block, the quantization parameter prediction value for the chroma component block is derived based on a quantization parameter for one of a plurality of luma component blocks corresponding to the chroma component block, as specifies in independent claim 1, and similarly independent claims 15-16 (renumbered as 6-7).
	Claims 10-12 and 14 (renumbered as 2-5) are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482